Title: To James Madison from John G. Jackson, 1 May 1809
From: Jackson, John G.
To: Madison, James


Dr. Sir.Clarksburg May 1st 1809
I have the pleasure to inform you that my calculations as to the vote of Brooke County have been more than realized the Vote in it was Jackson 206—Lindsley 37 making an aggregate majority of 454 votes which is 100 more than at any antecedent election. If the accommodation with England had preceded the election—an accommodation as honorable to the Executive as gratifying to the nation: the majority would have been far greater. I shall set out about the 15th for Washington, & have the pleasure of taking you by the hand in a few days thereafter.
Pray present me affectionately to my dear Sisters & Mr. Cutts & believe me truly & sincerely your Mo Obt friend & servant
J G Jackson
